United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, BRONX
TRANSPORTATION & NETWORKS,
Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul S. Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1889
Issued: July 11, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On September 14, 2015 appellant, through counsel, filed a timely appeal of an August 21,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation, effective
October 24, 2014, for refusing an offer of suitable work pursuant to 5 U.S.C. § 8106(c).
On appeal counsel argues that OWCP erred in terminating appellant’s compensation as
the offered position was unsuitable.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 29, 2009 appellant, then a 57-year-old motor vehicle operator, filed a
traumatic injury claim (Form CA-1) alleging that on November 28, 2009 he sustained injuries to
his upper right leg and knee and left lower leg as the result of stepping off a sidewalk to help a
driver back up. He stopped work on November 29, 2009, but returned to regular work on
August 31, 2010.
OWCP accepted the claim for right thigh contusion, right lateral collateral ligament and
knee sprain, right knee contusion, and other and unspecified right medial meniscus derangement,
and authorized right knee arthroscopic surgeries, which were performed on June 18, 2010 and
December 9, 2011. By decision dated July 13, 2012, it accepted appellant’s claim for a
recurrence of disability beginning October 5, 2011.2
Appellant continued to submit frequent progress notes from his treating physician,
Dr. Stuart T. Styles, Board-certified in orthopedic surgery, who continued to report that appellant
was unable to return to work.
On August 8, 2012 OWCP referred appellant to Dr. Leon Sultan, a Board-certified
orthopedic surgeon, for a second opinion evaluation to determine appellant’s disability status.
In a September 9, 2012 report, Dr. Sultan, based upon a review of the statement of
accepted facts, medical records and physical examination, concluded that appellant’s accepted
conditions had resolved. He noted that the accepted conditions were right knee and thigh
contusions, right knee sprain, and right knee derangement. Dr. Sultan opined that these
conditions had resolved by the June 2010 and December 2011 surgeries. He also opined that
appellant was capable of performing the duties of his date-of-injury job.
In a report dated September 24, 2012, Dr. Styles reported that appellant had chronic right
knee pain and developed quadriceps atrophy. He opined that appellant was disabled from his
date-of-injury job, but was capable of performing a light-duty or sedentary position.
In a January 2, 2013 report, Dr. Styles reported that appellant had intermittent difficulties
with his right knee and opined that appellant continued to be disabled from work.
In a March 11, 2013 progress report, Dr. Styles released appellant to return to work with
restrictions including no lifting or pulling more than 80 pounds.
The record reflects that appellant returned to full duty on May 6, 2013.
On June 27, 2013 appellant filed a claim for a recurrence of disability (Form CA-2a)
beginning May 9, 2013. He noted that he returned to two and one-half days of orientation on
May 6, 2013 and then to full-duty work on May 8, 2013. On May 9, 2013 appellant’s manager
2

A Notification of Personnel Action (Form SF-50) dated August 27, 2014 reported that the Office of Personnel
Management (OPM) had approved appellant’s disability retirement and that his retirement was effective
August 14, 2014.

2

informed him that no work was available within the restrictions noted on a duty status report
(Form CA-17).
In a July 15, 2013 report, Dr. Styles noted that appellant had been released to return to
modified duty, but instead had returned to full-duty work. He indicated that at the time he
released appellant to return to work he had clearly noted appellant’s restrictions, which did not
include moving containers weighing hundreds of pounds or using ladders. Dr. Styles opined that
appellant was disabled from performing full-duty work, but was capable of working with
restrictions.
By decision dated August 16, 2013, OWCP accepted appellant’s recurrence claim as the
employing establishment failed to provide him a job offer within the restrictions set by his
physician.
In a January 9, 2014 letter, OWCP referred appellant for an impartial medical
examination to Dr. George Burak, a Board-certified orthopedic surgeon, due to an unresolved
conflict in the medical opinion evidence between Drs. Sultan and Styles on the issues of
diagnoses, necessity for surgery, continuing disability, and causal relationship between his
current condition and the accepted work-related injury.
By letter dated January 22, 2014, OWCP placed appellant on the periodic rolls for
temporary total disability, effective January 12, 2014.
In a report dated February 11, 2014, Dr. Burak, based upon review of a statement of
accepted facts, medical history, and medical evidence, concluded that appellant had a mild
disability due to the accepted right knee employment injury. A physical examination revealed
meniscal irritations, mild crepitus, a normal gait pattern, no instability, mild grinding at extremes
of motion, and no atrophy. Range of motion using a goniometer included 140 degrees
contralateral knee, 135 degrees right knee range of motion, and 30 degrees of flexion at the varus
and valgus. Based on his examination, Dr. Burak found no evidence supporting Dr. Styles
diagnosis of quadriceps atrophy. He concluded that appellant was capable of working full time
with restrictions which included avoiding excessive kneeling, climbing, and squatting, and no
pushing objects weighing more than 50 pounds on a regular basis.
In a June 25, 2014 supplemental report, Dr. Burak corrected several errors in his prior
report and noted that his opinion remained unchanged with respect to appellant’s work
restrictions.
On July 29, 2014 Dr. Burak completed a work capacity evaluation form (Form OWCP5c) containing work restrictions for appellant, which were permanent. He indicated that
appellant was capable of working eight hours per day with restrictions including eight hours per
day of sitting, reaching above the shoulder, and twisting; up to four hours per day of walking,
standing, bending/stooping, and pushing, pulling, and lifting up to 50 pounds; up to two hours of
operating a motor vehicle at work and operating a motor vehicle to and from work; and no
squatting, kneeling, or climbing.
On August 12, 2014 the employing establishment offered appellant the modified position
of garage man. The job was located at the Manhattan Vehicle Maintenance Facility with
3

nonscheduled days off Saturday and Sunday. The job description listed duties to be performed
up to eight hours per day included lubricating trucks while trucks are on a lift; change filter
cleaners and crankcase oil and cleaning case conforming with vehicle mileage and instructions;
making necessary repairs and changing tires while trucks are on a lift; steam cleaning and
washing trucks; assisting in performing automotive repairs; oils and fuels trucks; cleans garage,
swing room, garage office, and washroom when assigned; performs other duties as assigned; and
follows established procedures, safety precautions, and safe work methods while performing job
duties. The work restrictions for the position included sitting up to eight hours per day; up to
four hours per day of walking, standing, bending, and stooping; up to two hours per day of
operating a motor vehicle at work and operating a motor vehicle to and from work; no climbing,
squatting, or kneeling; and up to four hours per day of lifting, pushing, and pulling up to 50
pounds.
In a letter dated August 28, 2014, OWCP advised appellant of its determination that the
garage man position offered by the employing establishment on August 12, 2014 was suitable. It
indicated that the position was based upon the opinion of Dr. Burak, an impartial medical
examiner, who opined that he was capable of working eight hours per day with restrictions. The
employing establishment confirmed that the position remained available to appellant. OWCP
instructed him that he must, within 30 days, either accept the position or provide a written
explanation of the reason he did not accept the position or he could lose his right to
compensation under 5 U.S.C. § 8106(c) of FECA.
On September 5, 2014 OWCP received an August 27, 2014 letter from appellant to the
employing establishing declining the August 12, 2014 job offer. Appellant attached a copy of a
letter from OPM approving his application for disability retirement. He argued that the position
exceeded the work restrictions set by Dr. Burak, which included no squatting, repetitive
kneeling, excessive climbing, and excessive pushing of objects weighing more than 50 pounds.
Appellant also contended that the duties noted in the position were vague as to putting the truck
on the lift, the weight restrictions for the tires, and that duties numbers 5 and 9 were nonspecific.
In September 23, 2014 letter, appellant stated that he refused the August 12, 2014 job
offer and provided his reasons in an August 27, 2014 letter to the employing establishment. He
informed OWCP that he had been approved for disability retirement by OPM and was separated
from the employing establishment, effective August 17, 2014.
In an October 3, 2014 letter, OWCP found that the reasons given by appellant for
refusing the offered position were invalid. It gave him 15 additional days to accept the position
or to make arrangements to report to this position. OWCP noted that if appellant did not accept
the position within 15 days of the date of the letter, his right to compensation for wage loss or a
schedule award would be terminated pursuant to section 8106 of FECA. It would not consider
any further reasons for refusal of the offered position.
By letter dated October 16, 2014, appellant’s counsel wrote that appellant was medically
and physically unable to accept the August 12, 2014 job offer as the assignment duties were
inconsistent with his medical restrictions.

4

By decision dated October 24, 2014, OWCP terminated appellant’s eligibility for wageloss compensation benefits, effective that date, as it found that he had refused an offer of suitable
work pursuant to 5 U.S.C. § 8106(c).
In a January 27, 2015 letter, appellant’s counsel requested reconsideration. He contended
that the offered position was not suitable as it required lifting tires weighing between 92 and 197
pounds and excessive kneeling is required in order to set the arms to lift the trucks for lubrication
or changing oil. Counsel indicated that he was submitting the manufacturer’s specification
sheets. He provided the tire model numbers and weights for the four different size tires used by
the employing establishment’s light and heavy duty trucks. Counsel stated that appellant’s work
restrictions supported a more sedentary position. He also contended that the statement of
accepted facts was inaccurate as OWCP has failed to accept all conditions caused by the
November 28, 2009 employment injury including a right medial meniscus posterior horn tear,
partial tears of the posterior cruciate and lateral collateral ligaments, and femoropatellar joint
cartilage thinning. Counsel argued that Dr. Sultan’s opinion was stale and insufficient as a basis
for a determination of a conflict at the time of the referral to Dr. Burak. In support of his request,
appellant submitted a November 16, 2014 medical reports from Dr. Styles.
On November 6, 2014 Dr. Styles provided a history of appellant’s November 28, 2009
employment injury and the medical treatment provided. Based upon appellant’s right knee
condition, he noted that appellant had limitations on kneeling, lifting, long walking, and jumping.
Dr. Styles opined that working in a garage was not reasonable with appellant’s work restrictions
and to prevent arthritic changes. He concluded that appellant was capable of performing
sedentary work and that the job duties of the offered position were outside his work restrictions.
OWCP subsequently received progress notes from Dr. Styles including a March 31, 2014
report noting that appellant’s gait had altered and that he complained of shooting pain from the
knee to the hip. A June 30, 2015 progress note reported right leg radiculopathy due to changes in
appellant’s gait, which Dr. Styles attributed to the November 28, 2009 employment injury.
By decision dated August 21, 2015, OWCP denied modification of its prior decision. It
made findings regarding his arguments on reconsideration. OWCP specifically found that
neither appellant nor the employing establishment had provided proof that he would have to use
or lift any of the specified tires that exceeded his weight restrictions.
LEGAL PRECEDENT
Section 8106(c)(2) of FECA states that a partially disabled employee who refuses to seek
suitable work or refuses or neglects to work after suitable work is offered to, procured by or
secured for him is not entitled to compensation.3 Once OWCP accepts a claim, it has the burden
of justifying termination or modification of compensation benefits under section 8106(c) for
refusing to accept or neglecting to perform suitable work.4 The Board has recognized that

3

5 U.S.C. § 8106(c)(2).

4

Howard Y. Miyashiro, 51 ECAB 253 (1999).

5

section 8106(c) serves as a penalty provision as it may bar an employee’s entitlement to future
compensation and, for this reason, will be narrowly construed.5
To justify termination, OWCP must show that the work offered was suitable and that
appellant was informed of the consequences of his refusal to accept such employment.6
According to OWCP’s procedure, a job offer must be in writing and contain a description of the
duties to be performed and the specific physical requirements of the position.7 Section 10.516 of
the Code of Federal Regulations8 provides that an employee who refuses or neglects to work
after suitable work has been offered or secured for the employee has the burden of showing that
such refusal or failure to work was reasonable or justified, and shall be provided with the
opportunity to make such showing before a determination is made with respect to termination of
entitlement to compensation.9
ANALYSIS
OWCP accepted that, as a result of the November 28, 2009 employment injury, appellant
sustained right thigh contusion, right lateral collateral ligament and knee sprain, right knee
contusion, and other and unspecified right medial meniscus derangement. It authorized two right
knee arthroscopic surgeries. Dr. Styles advised that appellant was capable of working with
restrictions and recommended a sedentary position. Appellant was referred for a second opinion
evaluation with Dr. Sultan who opined that appellant’s accepted condition had resolved and he
was capable of performing his date-of-injury job. OWCP found a conflict in the medical opinion
evidence and referred appellant to Dr. Burak for an impartial medical examination.
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA. The statute
provides that, if there is disagreement between the physician making the examination for the
United States and the physician of the employee, the Secretary shall appoint a third physician
who shall make an examination and resolve the conflict of medical evidence.10 This is called a
referee examination and OWCP will select a physician who is qualified in the appropriate
specialty and who has no prior connection with the case.11 The Board finds that, due to the
differing opinions on appellant’s disability and whether the accepted conditions had resolved
between Dr. Sultan and Dr. Styles, OWCP properly determined that there was a conflict of
medical evidence.
5

H. Adrian Osborne, 48 ECAB 556 (1997).

6

T.S., 59 ECAB 490 (2008); Ronald M. Jones, 52 ECAB 190 (2000).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.4(a)
(June 2013).
8

20 C.F.R. § 10.516.

9

See Camillo R. DeArcangelis, 42 ECAB 941 (1991).

10

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

11

R.C., 58 ECAB 238 (2006).

6

In a February 11, 2014 report, Dr. Burak concluded that appellant had a mild disability
due to the accepted right knee employment injury based on the physical examination findings.
He also found no evidence supporting a diagnosis of quadriceps atrophy. On July 29, 2014
Dr. Burak completed a work capacity evaluation form indicating that appellant could work eight
hours per day with restrictions of up to eight hours of sitting, reaching above the shoulder, and
twisting; up to four hours per day of walking, standing, bending/stooping, and pushing, pulling,
and lifting up to 50 pounds; up to two hours of operating a motor vehicle at work and operating a
motor vehicle to and from work; and no squatting, kneeling, or climbing. The Board finds that
Dr. Burak’s opinion is entitled to the special weight of the medical evidence accorded an
impartial medical examiner. Dr. Burak based his opinion on a proper factual background, review
of the medical evidence, and physical examination and opined that appellant was capable of
light-duty work.
On August 12, 2014 the employing establishment provided appellant with a limited-duty
position as a garage man. The employing establishment listed the duties of the position as
lubricating trucks while the trucks were on a lift, changing crankcase oil and filter cleaners,
making necessary repairs and changing tires while trucks are on a lift, steam cleaning and
washing trucks, assisting with automotive repairs, oiling and fueling trucks, cleaning the garage,
swing room, garage office and washroom as assigned, and performing other duties as assigned.
The work restrictions for the position included sitting up to eight hours per day; up to four hours
per day of walking, standing, bending, and stooping; up to two hours per day of operating a
motor vehicle at work and operating a motor vehicle to and from work; no climbing, squatting,
or kneeling; and up to four hours per day of lifting, pushing, and pulling up to 50 pounds. The
Board finds that the physical requirements of the offered position of garage man fell within
appellant’s work restrictions. The weight of the medical evidence establishes that he was no
longer totally disabled from work and had the physical capacity to perform the duties listed in the
August 12, 2014 job offer. Thus, OWCP properly relied on Dr. Burak’s opinion in finding the
garage man position suitable.
In accordance with the procedural requirements under 5 U.S.C. § 8106(c), OWCP
advised appellant on August 28, 2014 that it found the job offer of garage man to be suitable and
gave him an opportunity to provide reasons for refusing the position within 30 days. It advised
him in an October 3, 2014 letter that his reason for refusing based on OPM’s acceptance of his
claim for disability retirement was insufficient12 and that he had 15 additional days to accept the
offered position. The Board finds that OWCP followed the established procedures prior to the
termination of compensation pursuant to section 8106(c).
The Board finds that the position was medically and vocationally suitable and OWCP
complied with the procedural requirements of section 8106(c). OWCP therefore met its burden
of proof to terminate appellant’s compensation benefits based on his refusal to accept suitable
work.

12

The Board had long held that electing to retire is not a justifiable reason to refuse an offer of suitable work.
Robert P. Mitchell, 52 ECAB 116 (2000). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Determining Wage-Earning Capacity, Chapter 2.814.5(c) (June 2013)

7

Subsequent to terminating appellant’s benefits, OWCP received a November 16, 2014
medical report from Dr. Styles, who advised that appellant could not perform the offered position
of garage man as he found the job duties were outside appellant’s work restrictions and could
cause arthritic changes. It also received progress notes dated March 31 and June 30, 2014 from
Dr. Styles noting a gait change and right leg radiculopathy due to the gait change, which the
physician attributed to the November 28, 2009 employment injury. Dr. Styles did not provide
any explanation supporting his opinion. In addition, Dr. Styles was on one side of the conflict in
the medical opinion that Dr. Burak resolved, and his report and progress notes are insufficient to
overcome the special weight accorded the impartial specialist or to create a new medical
conflict.13
The Board finds that Dr. Burak’s report established that appellant was capable of
performing the job offered and the position was suitable, and thereby OWCP was justified in its
October 24, 2014 termination of benefits as he refused an offer of suitable work.
On appeal appellant’s counsel argues that medical reports from appellant’s treating
physician clearly establish that the offered position was outside his restrictions. He also argues
that the referrals to a second opinion physician and to an impartial medical examiner were
unreasonable. The Board notes, however, that there is no indication of record that any of
OWCP’s medical referrals were improper and that OWCP has the discretion to have a claimant
submit to an examination by a physician designated by OWCP as frequently and at the times and
places as may be reasonably required.14 Counsel also contends that the medical evidence was
insufficiently rationalized, equivocal, and insufficient to constitute the weight of the medical
evidence. As discussed above, the Board finds that OWCP properly referred appellant to
Dr. Burak to resolve the conflict in the medical opinion evidence and that his opinion was well
rationalized and sufficient to establish that the offered position was suitable.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s monetary compensation
effective October 24, 2014 on the basis that he refused an offer of suitable work pursuant to
5 U.S.C. § 8106(c)(2).

13

Alice J. Tysinger, 51 ECAB 638 (2000); Barbara J. Warren, 51 ECAB 413 (2000)

14

J.C., Docket No. 09-609 (issued January 5, 2010); S.B., 58 ECAB 267 (2007); William B. Webb, 56 ECAB
156 (2004).

8

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 21, 2015 is affirmed.
Issued: July 11, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

